Title: From Thomas Jefferson to Thomas Eston Randolph, 28 September 1808
From: Jefferson, Thomas
To: Randolph, Thomas Eston,Alexander, Eli


                  
                     Sir 
                     
                     Monticello Sep. 28. 08. 
                  
                  Mr. Higginbotham presses me for the paiment of which your rent was to make a part. as soon therefore as your convenience admits I would sollicit the paiment, to be made to him. I would not urge it but that he has been entitled some time to expect it of me. I salute you with affection esteem
                  
                     Th: Jefferson 
                     
                  
               